EXHIBIT 10.4

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

This is an amendment and restatement dated effective as of June 1, 2008 (the
“Effective Date”) of the Change of Control Agreement (the “Agreement”) between
Tidewater Inc., a Delaware corporation (the “Company”), and Jeffrey M. Platt
(the “Employee”) dated effective as of November 20, 2003, as previously amended
effective July 7, 2006.

ARTICLE I

CERTAIN DEFINITIONS

1.1 Affiliate Defined. “Affiliate” (and variants thereof) shall mean a Person
that controls, or is controlled by, or is under common control with, another
specified Person, either directly or indirectly.

1.2 Beneficial Owner Defined. “Beneficial Owner” (and variants thereof), with
respect to a security, shall mean a Person who, directly or indirectly (through
any contract, understanding, relationship or otherwise), has or shares (i) the
power to vote, or direct the voting of, the security, and/or (ii) the power to
dispose of, or to direct the disposition of, the security.

1.3 Cause Defined. “Cause” shall mean:

(a) the willful and continued failure of the Employee to perform substantially
the Employee’s duties with the Company or its Affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Employee by the
board of directors of the Company (the “Board”) which specifically identifies
the manner in which the Board believes that the Employee has not substantially
performed the Employee’s duties, or

(b) the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
Employee, shall be considered “willful” unless it is done, or omitted to be
done, by the Employee in bad faith or without reasonable belief that the
Employee’s action or omission was in the best interests of the Company or its
Affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or based upon the advice of counsel for the Company or
its Affiliates shall be conclusively presumed to be done, or omitted to be done,
by the Employee in good faith and in the best interests of the Company or its
Affiliates. The cessation of employment of the Employee shall not be deemed to
be for Cause unless his action or inaction meets the foregoing standard and
until there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Employee is
guilty of the conduct described in subparagraph (a) or (b) above, and specifying
the particulars thereof in detail.



--------------------------------------------------------------------------------

1.4 Change of Control Defined. “Change of Control” shall mean:

(a) the acquisition by any Person of Beneficial Ownership of 30% or more of the
outstanding shares of the Company’s Common Stock, $0.10 par value per share (the
“Common Stock”) or 30% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that for purposes of this
subsection (a), the following shall not constitute a Change of Control:

(i) any acquisition (other than a Business Combination which constitutes a
Change of Control under Section 1.4(c) hereof) of Common Stock directly from the
Company,

(ii) any acquisition of Common Stock by the Company or its subsidiaries,

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(iv) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 1.4(c)
hereof; or

(b) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered a member of the
Incumbent Board, unless such individual’s initial assumption of office occurs as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
or

(c) consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination,

(i) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding common stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction Corporation
(as defined in Section 1.10 hereof), and

 

2



--------------------------------------------------------------------------------

(ii) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 30% or more of the combined voting power of the then outstanding
voting securities of such corporation, and

(iii) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.5 Code Defined. “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

1.6 Company Defined. “Company” shall mean Tidewater Inc. (as heretofore
defined), and shall include any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets and/or business of the Company which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

1.7 Disability Defined. “Disability” shall mean a condition that would entitle
the Employee to receive benefits under the Company’s long-term disability
insurance policy in effect at the time either because he is totally disabled or
partially disabled, as such terms are defined in the Company’s policy in effect
as of the Effective Date or as similar terms are defined in any successor
policy. If the Company has no long-term disability plan in effect, “Disability”
shall occur if (a) the Employee is rendered incapable because of physical or
mental illness of satisfactorily discharging his duties and responsibilities to
the Company for a period of 90 consecutive days, (b) a duly qualified physician
chosen by the Company and acceptable to the Employee or his legal
representatives so certifies in writing, and (c) the Board determines that the
Employee has become disabled.

1.8 Good Reason Defined. Any act or failure to act by the Company or its
Affiliates specified in this Section 1.8 shall constitute “Good Reason” unless
the Employee shall otherwise agree in writing:

(a) Any failure of the Company or its Affiliates to provide the Employee with
the position, authority, duties and responsibilities at least commensurate in
all material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control. The Employee’s position, authority, duties and responsibilities
after a Change of Control shall be considered commensurate in all material
respects with Employee’s position, authority, duties and responsibilities prior
to a Change of Control if after the Change of Control Employee holds an
equivalent position with the Post-Transaction Corporation.

 

3



--------------------------------------------------------------------------------

(b) The assignment to the Employee of any duties inconsistent in any material
respect with Employee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3.1(b) of this Agreement, or any other action that results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith that is remedied within 10 days after receipt of written notice
thereof from the Employee to the Company;

(c) Any failure by the Company or its Affiliates to comply with any of the
provisions of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith that is remedied within 10 days
after receipt of written notice thereof from the Employee to the Company;

(d) The Company or its Affiliates requiring the Employee to be based at any
office or location other than as provided in Section 3.1(b)(ii) hereof or
requiring the Employee to travel on business to a substantially greater extent
than required immediately prior to the Change of Control;

(e) Any purported termination of the Employee’s employment otherwise than as
expressly permitted by this Agreement; or

(f) Any failure by the Company to comply with and satisfy Sections 4.1 (c) and
(d) of this Agreement.

1.9 Person Defined. “Person” shall mean a natural person or company, and shall
also mean the group or syndicate created when two or more Persons act as a
syndicate or other group (including, without limitation, a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security, except that “Person” shall not include an underwriter temporarily
holding a security pursuant to an offering of the security.

1.10 Post-Transaction Corporation Defined. Unless a Change of Control includes a
Business Combination (as defined in Section 1.4(c) hereof), “Post-Transaction
Corporation” shall mean the Company after the Change of Control. If a Change of
Control includes a Business Combination, “Post-Transaction Corporation” shall
mean the corporation resulting from the Business Combination unless, as a result
of such Business Combination, an ultimate parent corporation controls the
Company or all or substantially all of the Company’s assets either directly or
indirectly, in which case, “Post-Transaction Corporation” shall mean such
ultimate parent corporation.

1.11 Section 409A. “Section 409A” shall mean Section 409A of the Code and all
regulations and guidance issued thereunder.

1.12 Specified Employee. “Specified Employee” shall mean the Employee if the
Employee is a key employee under Code Section 409A(a)(2)(B) and Treasury
Regulations Section 1.409A-1(i) because of action taken by the Board, its
Compensation Committee, or by operation of law or such regulation.

 

4



--------------------------------------------------------------------------------

ARTICLE II

STATUS OF CHANGE OF CONTROL AGREEMENTS

Notwithstanding any provisions thereof, this Agreement supersedes any and all
prior agreements between the Company and the Employee that provide for severance
benefits in the event of or following a Change of Control of the Company, as
defined therein, and is effective as of the Effective Date.

ARTICLE III

CHANGE OF CONTROL BENEFIT

3.1 Employment Term and Capacity after Change of Control. (a) This Agreement
shall commence on the Effective Date and continue in effect through December 31,
2008; provided, however, that commencing on January 1, 2009 and each January 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than March 31 of the preceding year, the
Company shall have given notice that it does not wish to extend this Agreement;
provided, further, that notwithstanding any such notice by the Company not to
extend, if a Change of Control of the Company shall have occurred during the
original or extended term of this Agreement, this Agreement shall continue in
effect through the second anniversary of the Change of Control (such period
following a Change of Control being referred to herein as the “Employment
Term”), subject to any earlier termination of Employee’s status as an employee
pursuant to this Agreement. After a Change of Control and during the Employment
Term, (i) the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Employee’s service shall be
performed during normal business hours at the Company’s principal executive
office, at its location at the time of the Change of Control, or the location
where the Employee was employed immediately preceding the Change of Control or
any relocation of the Company’s principal executive office to a location that is
not more than 35 miles from such current location. Employee’s position,
authority, duties and responsibilities after a Change of Control shall not be
considered commensurate in all material respects with Employee’s position,
authority, duties and responsibilities prior to a Change of Control unless after
the Change of Control Employee holds an equivalent position in the
Post-Transaction Corporation.

3.2 Compensation and Benefits. During the Employment Term, Employee shall be
entitled to the following compensation and benefits:

(a) Base Salary. The Employee shall receive an annual base salary (“Base
Salary”), which shall be paid in at least monthly installments. The Base Salary
shall initially be equal to 12 times the highest monthly base salary that was
paid or is payable to the Employee, including any base salary which has been
earned but deferred by the Employee, by the Company and its Affiliates with
respect to any month in the 12-month period ending with the month that
immediately precedes the month in which the Change of Control occurs. During the

 

5



--------------------------------------------------------------------------------

Employment Term, the Base Salary shall be reviewed at such time as the Company
undertakes a salary review of his peer executives (but at least annually), and,
to the extent that salary increases are granted to his peer executives of the
Company (or have been granted during the immediately preceding 12-month period
to his peer executives of any Affiliate of the Company), the Employee shall be
granted a salary increase commensurate with any increase granted to his peer
executives of the Company and its Affiliates. Any increase in Base Salary shall
not serve to limit or reduce any other obligation to the Employee under this
Agreement. Base Salary shall not be reduced during the Employment Term (whether
or not any increase in Base Salary occurs) and, if any increase in Base Salary
occurs, the term Base Salary as utilized in this Agreement shall refer to Base
Salary as so increased from time to time.

(b) Annual Bonus. In addition to Base Salary, the Employee shall be awarded, for
each fiscal year ending during the Employment Term, an annual bonus (the
“Bonus”) in cash in an amount at least equal to the average of the annual
bonuses paid to the Employee with respect to the three fiscal years that
immediately precede the year in which the Change of Control occurs under the
Company’s annual bonus plan, or any comparable bonus under a successor plan.
Each such Bonus shall be paid no later than two and one half months following
the end of the fiscal year for which the Bonus is awarded, unless the Employee
shall elect to defer the receipt of such Bonus in accordance with Section 409A.

(c) Fringe Benefits. The Employee shall be entitled to fringe benefits
(including, but not limited to, automobile allowance, reimbursement for
membership dues, and air travel) commensurate with those provided to his peer
executives of the Company and its Affiliates.

(d) Expenses. The Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Employee in accordance with the most
favorable agreements, policies, practices and procedures of the Company and its
Affiliates in effect for the Employee at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Employee, as in effect generally at any time thereafter with respect to his peer
executives of the Company and its Affiliates.

(e) Incentive, Savings and Retirement Plans. The Employee shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs applicable generally to his peer executives of the Company and its
Affiliates other than the Tidewater Pension Plan, but in no event shall such
plans, practices, policies and programs provide the Employee with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable than the most favorable of those provided by the Company and its
Affiliates for the Employee under any agreements, plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the Change of Control or, if more favorable to the Employee, those
provided generally at any time after the Change of Control to his peer
executives of the Company and its Affiliates.

(f) Welfare Benefit Plans. The Employee and/or the Employee’s family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare

 

6



--------------------------------------------------------------------------------

benefit plans, practices, policies and programs provided by the Company and its
Affiliates (including, without limitation, medical, prescription drug, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to his peer
executives of the Company and its Affiliates, but in no event shall such plans,
practices, policies and programs provide the Employee with benefits, in each
case, less favorable than the most favorable of any agreements, plans,
practices, policies and programs in effect for the Employee at any time during
the 120-day period immediately preceding the Change of Control or, if more
favorable to the Employee, those provided generally at any time after the Change
of Control to his peer executives of the Company and its Affiliates.

(g) Office and Support Staff. The Employee shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to
secretarial and other assistance, commensurate with those provided to his peer
executives of the Company and its Affiliates.

(h) Vacation. The Employee shall be entitled to paid vacation in accordance with
the most favorable agreements, plans, policies, programs and practices of the
Company and its Affiliates as in effect for the Employee at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Employee, as in effect generally at any time thereafter with respect to
his peer executives of the Company and its Affiliates.

(i) Indemnification. If in connection with any agreement related to a
transaction that will result in a Change of Control of the Company, an
undertaking is made to provide the Board of Directors with rights to
indemnification from the Company (or from any other party to such agreement),
the Employee shall, by virtue of this Agreement, be entitled to the same rights
to indemnification as are provided to the Board of Directors pursuant to such
agreement. Otherwise, the Employee shall be entitled to indemnification rights
on terms no less favorable to Employee than those available under the
Certificate of Incorporation, bylaws or resolutions of the Company at any time
after the Change of Control to his peer executives of the Company. Such
indemnification rights shall be with respect to all claims, actions, suits or
proceedings to which the Employee is or is threatened to be made a party that
arise out of or are connected to his services at any time prior to the
termination of his employment, without regard to whether such claims, actions,
suits or proceedings are made, asserted or arise during or after the Employment
Term.

(j) Directors and Officers Insurance. If in connection with any agreement
related to a transaction that will result in a Change of Control of the Company,
an undertaking is made to provide the Board of Directors of the Company with
continued coverage following the Change of Control under one or more directors
and officers liability insurance policies, then the Employee shall, by virtue of
this Agreement, be entitled to the same rights to continued coverage under such
directors and officers liability insurance policies as are provided to the Board
of Directors. Otherwise, the Company shall agree to cover Employee under any
directors and officers liability insurance policies as are provided generally at
any time after the Change of Control to his peer executives of the Company.

 

7



--------------------------------------------------------------------------------

3.3 Obligations upon Termination after a Change of Control.

(a) Termination by Company for Reasons other than Death, Disability or Cause or
by Employee for Good Reason. If, after a Change of Control and during the
Employment Term, the Company terminates the Employee’s employment other than for
Cause, death or Disability, or the Employee terminates employment for Good
Reason and any such termination constitutes a “separation from service” under
Section 409A, then, subject to Sections 3.6 and 3.11 hereof,

(i) the Company shall pay to the Employee in a lump sum in cash on the first
business day that is more than six months following the date of termination of
employment an amount equal to three times the sum of (x) the amount of Base
Salary in effect pursuant to Section 3.2(a) hereof at the date of termination,
plus (y) the greater of (1) the average of the annual bonuses paid or to be paid
to the Employee with respect to the immediately preceding three fiscal years or
(2) the target Bonus for which the Employee is eligible for the fiscal year in
which the date of termination occurs, as such target bonus has been established
by the Company for such year. For purposes of calculating the annual bonuses
paid or to be paid with respect to the preceding three fiscal years, (a) amounts
deferred by the Employee from such bonuses into the 401(k) Savings Plan,
Supplemental Savings Plan or similar plan of the Company shall be included, and
(b) the Employee’s bonus bank balance shall be excluded;

(ii) the Company shall pay to the Employee in a lump sum in cash on the first
business day that is more than six months following the date of termination of
employment (x) an amount calculated by multiplying the annual bonus that the
Employee would have earned with respect to the entire fiscal year in which
termination occurs, assuming the achievement at the target level of the
objective performance goals established with respect to such bonus and the
elimination of any subjective performance goals or evaluations otherwise
applicable with respect to such bonus, by the fraction obtained by dividing the
number of days in such year through the date of termination by 365 and (y) any
bonus bank balance that the Employee would have been entitled to receive in the
event of a termination by the Company without “Cause” under the terms of the
Bonus plan in which the Employee participates; provided, however, that, if the
Employee has in effect a 401(k) plan deferral election with respect to any
percentage of the annual bonus which would otherwise become payable with respect
to the fiscal year in which termination occurs, such lump sum payment shall be
reduced by an amount equal to such percentage times the lump sum payment (which
reduction amount shall be deferred in accordance with such election);

(iii) if, at the date of termination, the Company shall not yet have paid to the
Employee (or deferred in accordance with any effective deferral election by the
Employee) an annual bonus with respect to a completed fiscal year, the Company
shall pay to the Employee in a lump sum in cash on the first business day that
is more than six months following the date of termination of employment an
amount determined as follows: (x) (1) if the Compensation Committee of the Board
shall have already determined the amount of such annual bonus, the greater of
such amount or the amount provided under Section 3.2(b) hereof shall be paid,
and (2) if the Compensation Committee shall not have already determined the
amount of such annual bonus, the amount to be paid shall be the greater of the
amount provided under Section 3.2(b) hereof or the annual bonus that the
Employee would have earned with respect to such completed fiscal year, based
solely upon the level of achievement of the objective performance goals
established with respect to such bonus and the elimination of any subjective
performance goals

 

8



--------------------------------------------------------------------------------

or evaluations otherwise applicable with respect to such bonus plus (y) any
bonus bank balance that the Employee would have been entitled to receive in the
event of a termination by the Company without “Cause” under the terms of the
Bonus plan in which the Employee participates; provided, however, that, if the
Employee has in effect a 401(k) plan deferral election with respect to any
percentage of the annual bonus which would otherwise become payable with respect
to such completed fiscal year, such lump sum payment shall be reduced by an
amount equal to such percentage times the lump sum payment (which reduction
amount shall be deferred in accordance with such election);

(iv) subject to the timing of payment limitation described in this
Section 3.3(a)(iv), for a period of thirty-six (36) months following the date of
termination of employment (the “Continuation Period”), the Company shall
reimburse the Employee for the cost to continue on behalf of the Employee and
his dependents and beneficiaries the life insurance, disability, medical, dental
and hospitalization benefits (including any benefit under any individual benefit
arrangement that covers medical, dental or hospitalization expenses not
otherwise covered under any general Company plan) provided (x) to the Employee
at any time during the 120-day period prior to the Change in Control or at any
time thereafter or (y) to other similarly situated executives who continue in
the employ of the Company during the Continuation Period. The coverage and
benefits (including deductibles and costs) provided in this Section 3.3(a)(iv)
during the Continuation Period shall be no less favorable to the Employee and
his dependents and beneficiaries, than the most favorable of such coverages and
benefits during any of the periods referred to in clauses (x) or (y) above ;
provided, however, in the event of the disability of the Employee during the
Continuation Period, disability benefits shall not be paid for the Continuation
Period but shall instead commence immediately following the end of the
Continuation Period. In addition, if Employee has reached age 52 and has
completed seven years of service at the time of a Change of Control, Employee
shall automatically become vested in the post-retirement benefits provided under
the Tidewater Group Welfare Benefits Plan (the “GWB Plan”) and be entitled to
receive, following termination of employment with the Company, all benefits that
would be payable to Employee under the GWB Plan or any successor plan of the
Company or its Affiliates had the Employee retired from employment with the
Company or one of its Affiliates on the later of the second anniversary of the
Change of Control or the Employee’s date of retirement (as defined in the GWB
Plan) from employment with the Company. The Company’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that the
Employee obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Company may reduce the coverage of any benefits it is
required to provide the Employee hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverages and benefits required to be provided hereunder. The Employee
will be eligible for coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) at the end of the Continuation Period or earlier
cessation of the Company’s obligation under the foregoing provisions of this
Section 3.3(a)(iv) (or, if the Employee shall not be so eligible for any reason,
the Company will provide equivalent coverage). Notwithstanding this subparagraph
(iv), if any benefits provided to the Employee by the Company under this
subparagraph (iv) are taxable to the Employee, then, with the exception of
medical insurance benefits, the value of the aggregate amount of such taxable
benefits provided to the Employee pursuant to this subparagraph (iv) during the
six month period following the date of termination of employment shall be
limited to the amount specified by Internal Revenue Code §402(g)(1)(B) for the
year of the date of termination of

 

9



--------------------------------------------------------------------------------

employment (e.g. $15,500 in 2008). The Employee shall pay the cost of any
benefits that exceed the amount specified in the prior sentence during the six
month period following the date of termination. The shall reimburse the Employee
for all expenses paid by the Employee for such coverage on the first business
day that is more than six months following termination of employment. The
reimbursement of the cost of disability insurance, life insurance, the
reimbursement of the cost of taxable medical, dental and hospitalization
benefits after the end of the period during which the Employee would be entitled
to continuation coverage under the Company’s group health plan under
Section 4980B of the Code (COBRA), and the reimbursement of any other taxable
benefits provided under this subparagraph (iv), shall comply with the
requirement that non-qualified deferred compensation be paid on a specified date
or pursuant to a fixed schedule, which requires that (1) the amount of benefits
or reimbursements provided during one calendar year shall not affect the amount
of benefits or reimbursements to be provided in any other calendar year, (2) the
reimbursement of any eligible expense shall be made no later than the last day
of the calendar year following the year in which the expense was incurred, and
(3) the right to reimbursement or benefits hereunder is not subject to
liquidation or exchange for another benefit.

(v) the Employee shall immediately become fully (100%) vested in his benefit (as
such benefit may be increased pursuant to Sections 3.3(a) (vii) and 3.3(a)(viii)
hereof) under each supplemental or excess retirement plan of the Company in
which the Employee was a participant, including, but not limited to the
Tidewater Inc. Supplemental Executive Retirement Plan (the “SERP”), the
Supplemental Savings Plan and any successor plans (collectively, the
“Supplemental Plans” or individually, a “Supplemental Plan”);

(vi) the Company shall pay to the Employee in cash in a lump sum on the first
business day that is more than six months following the date of termination of
employment an amount equal to the then present value of the actuarial equivalent
(based on the definition of this term in Section 1.02 of the Tidewater Inc.
Pension Plan) of the additional benefits, if any, to which the Employee would be
entitled under the Tidewater Pension Plan, the SERP and any other qualified or
non-qualified defined benefit plan maintained by the Company and covering the
Employee, regardless of the vesting requirements thereof, after giving the
Employee, for purposes of calculating the benefits due Employee under such
plans, (a) full service credit for a three-year period following the Change of
Control and (b) compensation credit for each of such three years, with the
compensation for each year being calculated by dividing the amount that the
Employee will be entitled to receive under Section 3.3(a)(i) hereof by three;

(vii) the Company shall pay to the Employee in a lump sum in cash on the first
business day that is more than six months following the date of termination of
employment an amount equal to the amount of employer contributions that would
have been made on the Employee’s behalf if the Employee had continued to
participate in the Company’s Savings Plan, the Company’s Supplemental Savings
Plan, the Company’s Retirement Plan and any other qualified or non-qualified
defined contribution plan maintained by the Company until the third anniversary
of the Change of Control. Such contribution shall, in the case of a qualified
plan, be calculated as if the Employee were fully vested and participating to
the maximum extent permitted by such plan and, in the case of a non-qualified
plan, be calculated on the same basis as the Employee was participating in such
plans. In the case of the Retirement Plan, the

 

10



--------------------------------------------------------------------------------

additional benefit shall be calculated on the basis of the Employee’s Base
Salary and Annual Bonus determined in accordance with Section 3.2(a) and (b) and
in all other cases, be calculated on the basis of the Employee’s Base Salary
(determined in accordance with Section 3.2(a) hereof) at the time of the Change
of Control or at the date of termination, whichever is greater; notwithstanding
any Supplemental Savings Plan or Retirement Plan provision regarding accrual of
benefits, such contribution shall be treated for all purposes as increasing the
benefit of the Employee under the Supplemental Savings Plan;

(viii) to the extent that Employee is not fully vested in his benefits under the
Tidewater Retirement Plan, the Savings Plan or any other qualified retirement
plan maintained by the Company, at the time of termination of employment, the
Company shall pay to the Employee in cash in a lump sum on the first business
day that is more than six months following the date of termination of
employment, an amount in cash equal to the present value of the actuarial
equivalent of any such unvested defined benefit plan benefit and the unvested
account balance of any such defined contribution plan benefit as of the date of
termination of employment; notwithstanding the provisions of such plans
regarding benefits;

The payments and benefits provided in this Section 3.3(a) and under all of the
Company’s employee benefit and compensation plans shall be without regard to any
amendment made after any Change of Control to any such plan, which amendment
adversely affects in any manner the computation of payments and benefits due the
Employee under such plan or the time or manner of payment of such payments and
benefits. After a Change of Control no discretionary power of the Board or any
committee thereof shall be used in a way (and no ambiguity in any such plan
shall be construed in a way) which adversely affects in any manner any right or
benefit of the Employee under any such plan. No acceleration of payments and
benefits provided herein shall be permitted, except that the Company may
accelerate payment, if permitted under Section 409A. The use of the phrase “date
of termination” in this Agreement shall have the same meaning as the “date of a
separation from service” under Section 409A.

(b) Death. If, after a Change of Control and during the Employment Term, the
Employee’s status as an employee is terminated by reason of the Employee’s
death, this Agreement shall terminate without further obligation to the
Employee’s legal representatives (other than those already accrued to the
Employee), other than the obligation to make any payments due pursuant to
employee benefit or compensation plans maintained by the Company or its
Affiliates.

(c) Disability. If, after a Change of Control and during the Employment Term,
the Employee’s status as an employee is terminated by reason of Employee’s
Disability, this Agreement shall terminate without further obligation to the
Employee (other than those already accrued to the Employee), other than the
obligation to make any payments due pursuant to employee benefit or compensation
plans maintained by the Company or its Affiliates.

(d) Cause. If, after a Change of Control and during the Employment Term, the
Employee’s status as an employee is terminated by the Company for Cause, this
Agreement shall terminate without further obligation to the Employee other than
for obligations imposed by law and obligations imposed pursuant to any employee
benefit or compensation plan maintained by the Company or its Affiliates.

 

11



--------------------------------------------------------------------------------

(e) Voluntary Termination. If, after a Change of Control and during the
Employment Term, the Employee voluntarily terminates his employment with the
Company other than for Good Reason, this Agreement shall terminate without
further obligation to the Employee other than for obligations imposed by law and
obligations imposed pursuant to any employee benefit or compensation plan
maintained by the Company or its Affiliates.

3.4 Accrued Obligations and Other Benefits. It is the intent of this Agreement
that upon termination of employment for any reason following a Change of Control
the Employee be entitled to receive promptly, and in addition to any other
benefits specifically provided, (a) the Employee’s Base Salary through the date
of termination to the extent not theretofore paid, (b) any accrued vacation pay,
to the extent not theretofore paid, and (c) any other amounts or benefits
required to be paid or provided or which the Employee is entitled to receive
under any plan, program, policy, practice or agreement of the Company or its
Affiliates, subject to any requirement under Section 409A, that if such payment
or benefit constitutes non-qualified deferred compensation paid to a Specified
Employee on account of a separation from service, then such payment must be
delayed until the first business day that is more than six months following
termination of employment.

3.5 Stock Options and Restricted Stock. The foregoing benefits are intended to
be in addition to the value of any options to acquire Common Stock of the
Company or restricted stock the exercisability or vesting of which is
accelerated pursuant to the terms of any stock option, incentive or other
similar plan heretofore or hereafter adopted by the Company.

3.6 Excise Tax Provision. (a) Notwithstanding any other provisions of this
Agreement, if a Change of Control occurs during the original or extended term of
this Agreement, in the event that any payment or benefit received or to be
received by the Employee in connection with the Change of Control or the
termination of the Employee’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in the Change of Control or any Person Affiliated
with the Company or such Person) (all such payments and benefits, including the
payments and benefits under Section 3.3(a) hereof, being hereinafter called
“Total Payments”) would be subject (in whole or in part), to an excise tax
imposed by section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the cash payments
under Section 3.3(a) hereof shall first be reduced, and the noncash payments and
benefits under Sections 3.3(a) and 3.9 hereof shall thereafter be reduced, to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments) is greater than or equal to
(B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the Employee
would be subject in respect of such unreduced Total Payments); provided,
however, that the Employee may elect to have the noncash payments and benefits
under Sections 3.3(a) and 3.9 hereof reduced (or eliminated) prior to any
reduction of the cash payments under Section 3.3(a) hereof.

 

12



--------------------------------------------------------------------------------

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Employee and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change of
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of section 280G(b)(4)(B) of the Code, in
excess of the “Base Amount” (within the meaning set forth in section 280G(b)(3)
of the Code) allocable to such reasonable compensation, and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.

(c) At the time that payments are made under this Agreement, the Company shall
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement).

3.7 Legal Fees. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Employee or others of the validity or enforceability of, or
liability under, any provision of this Agreement (including as a result of any
contest by the Employee about the amount or timing of any payment pursuant to
this Agreement) or which the Employee may reasonably incur in connection with
any tax audit or proceeding to the extent attributable to the application of
section 4999 of the Code to any payment or benefit provided under this
Agreement; provided that if the Employee is a Specified Employee and if the
payment of legal fees under this Section 3.7 is paid on account of a “separation
from service” under Section 409A, no payment of legal fees may be made hereunder
until the first date that is more than six months following “separation from
service” and; provided further that the payment of or reimbursement for legal
fees under this Section 3.7 shall comply with the requirement that non-qualified
deferred compensation be paid on a specified date or pursuant to a fixed
schedule, which requires that (1) the amount of benefits or reimbursements
provided during one calendar year shall not affect the amount of benefits or
reimbursements to be provided in any other calendar year, (2) the reimbursement
of any eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense was incurred, and (3) the right to
reimbursement or benefits hereunder is not subject to liquidation or exchange
for another benefit.

3.8 Set-Off; Mitigation. After a Change of Control, the Company’s and its
Affiliates’ obligations to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment,

 

13



--------------------------------------------------------------------------------

defense or other claim, right or action which the Company or its Affiliates may
have against the Employee or others; except that to the extent the Employee
accepts other employment in connection with which he is provided health
insurance benefits, the Company shall only be required to provide health
insurance benefits to the extent the benefits provided by the Employee’s
employer are less favorable than the benefits to which he would otherwise be
entitled hereunder. It is the intent of this Agreement that in no event shall
the Employee be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Employee under any of the
provisions of this Agreement.

3.9 Outplacement Assistance. Upon any termination of employment of the Employee
other than for Cause within three years following a Change of Control, the
Company shall provide to the Employee outplacement assistance by a reputable
firm specializing in such services for the period beginning with the termination
of employment and ending at the end of the second calendar year following the
year in which the termination of employment occurred; provided that all such
payments by the Company for such services shall be made no later than the last
day of the third calendar year following the year in which the separation from
service occurs.

3.10 Certain Pre-Change-of-Control Terminations. Notwithstanding any other
provision of this Agreement, the Employee’s employment shall be deemed to have
been terminated following a Change of Control by the Company without Cause or by
the Employee with Good Reason, if (i) the Employee’s employment is terminated by
the Company without Cause prior to a Change of Control (whether or not a Change
of Control actually occurs) and such termination was at the request or direction
of a Person who has entered into an agreement with the Company the consummation
of which would constitute a Change of Control, (ii) the Employee terminates his
employment for Good Reason prior to a Change of Control (whether or not a Change
of Control actually occurs) and the act, circumstance or event which constitutes
Good Reason occurs at the request or direction of such Person, or (iii) the
Employee’s employment is terminated by the Company without Cause or by the
Employee for Good Reason and such termination or the act, circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change of Control and occurred after discussions with such Person regarding
a possible Change-of-Control transaction commenced and such discussions produced
(whether before or after such termination) either a letter of intent with
respect to such a transaction or a public announcement of the pending
transaction (whether or not a Change of Control actually occurs). For purposes
of any determination regarding the applicability of the immediately preceding
sentence, if the Employee takes the position that such sentence applies and the
Company disagrees, the Company shall have the burden of proof in any such
dispute.

3.11 No Longer a Specified Employee. If and to the extent that the Employee is
not a Specified Employee under Section 409A at the time of a separation from
service hereunder, the six-month waiting period for payment of benefits provided
herein shall not be applicable and payment shall be made in a lump sum five
business days following the date of termination of employment or in the case of
reimbursement, within the time periods provided in Sections 3.3(a)(iv) or 3.6 in
compliance with Section 409A.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 Binding Effect; Successors.

(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns.

(b) This Agreement is personal to the Employee and shall not be assignable by
the Employee without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.

(c) The Company shall require any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets or businesses of the Company (i) to assume unconditionally and
expressly this Agreement and (ii) to agree to perform or to cause to be
performed all of the obligations under this Agreement in the same manner and to
the same extent as would have been required of the Company had no assignment or
succession occurred, such assumption to be set forth in a writing reasonably
satisfactory to the Employee.

(d) The Company shall also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Employee.

(e) The obligations of the Company and the Employee which by their nature may
require either partial or total performance after the expiration of the term of
the Agreement shall survive such expiration.

4.2 Notices. All notices hereunder must be in writing and shall be deemed to
have been given upon receipt of delivery by: (a) hand (against a receipt
therefor), (b) certified or registered mail, postage prepaid, return receipt
requested, (c) a nationally recognized overnight courier service (against a
receipt therefor) or (d) telecopy transmission with confirmation of receipt. All
such notices must be addressed as follows:

If to the Company, to:

Tidewater Inc.

Pan-American Life Center

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130

Attn: Bruce D. Lundstrom

 

15



--------------------------------------------------------------------------------

If to the Employee, to:

Jeffrey M. Platt

Tidewater Inc.

Pan-American Life Center

601 Poydras Street, Suite 1900

New Orleans, Louisiana 70130

or such other address as to which any party hereto may have notified the other
in writing.

4.3 Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the internal laws of the State of Louisiana without regard
to principles of conflict of laws.

4.4 Withholding. The Employee agrees that the Company has the right to withhold,
from the amounts payable pursuant to this Agreement, all amounts required to be
withheld under applicable income and/or employment tax laws, or as otherwise
stated in documents granting rights that are affected by this Agreement.

4.5 Amendment; Waiver. No provision of this Agreement may be modified, amended
or waived except by an instrument in writing signed by both parties.

4.6 Severability. If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, Employee and the
Company intend for any court construing this Agreement to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

4.7 Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.

4.8 Remedies Not Exclusive. No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.

4.9 Company’s Reservation of Rights. Employee acknowledges and understands that
the Employee serves at the pleasure of the Board and that the Company has the
right at any time to terminate Employee’s status as an employee of the Company,
or to change or diminish his status during the Employment Term, subject to the
rights of the Employee to claim the benefits conferred by this Agreement.

 

16



--------------------------------------------------------------------------------

4.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4.11 Section 409A. This Agreement is intended to comply with Section 409A and
shall be construed and interpreted accordingly.

IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be executed as of the Effective Date.

 

TIDEWATER INC. By:  

/s/ Dean E. Taylor

  Dean E. Taylor   President and Chief Executive Officer EMPLOYEE:

/s/ Jeffrey M. Platt

Jeffrey M. Platt

 

17